

117 HR 3091 IH: Cherokee Nation and Chickasaw Nation Criminal Jurisdiction Compacting Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3091IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Cole introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo support clarity and consistency with regard to the exercise of criminal jurisdiction and authority in Indian country, and for other purposes.1.Short titleThis Act may be cited as the Cherokee Nation and Chickasaw Nation Criminal Jurisdiction Compacting Act of 2021.2.FindingsCongress finds the following:(1)Court rulings have affirmed the Cherokee Nation and the Chickasaw Nation have reservations that constitute Indian country for purposes of criminal jurisdiction, the boundaries of which are set forth in each Nation’s respective treaties with the United States.(2)Each Nation has worked with the State, including certain political subdivisions of the State, to ensure cooperation and coordination on law enforcement and public safety within the respective reservations of the Nations.(3)Legally effective compacts are important tools of Tribal self-determination and are useful in avoiding jurisdictional disputes within Indian country;(4)The Nations and the State have successfully implemented intergovernmental agreements on policing, taxation, child welfare, gaming, hunting and fishing, and other matters implicating their respective sovereign authorities, rights, and interests.(5)Sections 1152 and 1153 of title 18, United States Code, and other Federal laws preempt the Nations and the State from forming effective compacts respecting criminal jurisdiction in Indian country.(6)It is necessary, proper, and consistent with Federal policies supporting Tribal self-determination to provide express, specific, and defined authorization for purposes of the Nations forming lawful and effective compacts with the State respecting criminal jurisdiction on Indian country (other than on Indian lands).3.DefinitionsIn this Act:(1)Cherokee nationThe term Cherokee Nation means the federally recognized Indian Tribe with its present Tribal headquarters south of Tahlequah, Oklahoma, having adopted its most recent constitution on August 7, 2003, and having entered into various treaties with the United States, including the Treaty at Hopewell, executed on November 28, 1785 (7 Stat. 18), and the Treaty at Washington, D.C., executed on July 19, 1866 (14 Stat. 799), and which has maintained a continuous government-to-government relationship with the United States since the earliest years of the Union.(2)Chickasaw nationThe term Chickasaw Nation means a federally recognized Indian Tribe with its present Tribal headquarters in Ada, Oklahoma, having adopted its most recent constitution on August 27, 1983, and having entered into various treaties with the United States of America, including the Treaty at Hopewell, executed on January 10, 1786 (7 Stat. 24), and the Treaty at Washington, D.C., executed on April 28, 1866 (7 Stat. 21), and which has maintained a continuous government-to-government relationship with the United States since the earliest years of the Union.(3)IndianThe term Indian has the meaning given that term in section 201(4) of the Indian Civil Rights Act of 1968 (25 U.S.C. 1301(4)).(4)Indian countryThe term Indian country has the meaning given that term in section 1151 of title 18 of the United States Code.(5)Indian landThe term Indian land means land within a Nation’s reservation—(A)title to which is held in trust by the United States for the benefit of an Indian Tribe or an Indian;(B)title to which is held in fee by an Indian Tribe or an Indian subject to restrictions against alienation under laws of the United States;(C)title to which is held in fee by an Indian Tribe or an Indian in accord with a treaty with the United States to which an Indian Tribe is a party, and such land had never been allotted to any individual; or(D)which otherwise constitutes Indian country under subsection (b) or (c) of section 1151 of title 18, United States Code.(6)Indian TribeThe term Indian Tribe means any American Indian or Alaska Native Tribe, band, nation, pueblo, village, or community that the Secretary acknowledges to exist as a federally recognized Indian Tribe under the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(7)NationThe term Nation means the Cherokee Nation or the Chickasaw Nation.(8)NationsThe Nations means the Cherokee Nation and the Chickasaw Nation.(9)SecretaryThe term Secretary means the Secretary of the Interior.(10)StateThe term State means the State of Oklahoma.4.Reservation integrityTo support clarity and consistency with respect to the exercise of criminal jurisdiction and authority on the Nations’ respective Indian country—(1)the reservation of each Nation, with boundaries as set forth in its most recent treaty or agreement with the United States, is acknowledged;(2)the Secretary shall not take any land into trust status within the exterior boundary of the reservation of a Nation unless—(A)the land is taken into trust status for the benefit of that Nation or of a citizen or citizens of that Nation; or(B)the Nation consents in writing to the trust status for such land; and(3)the Secretary taking land within the exterior boundary of a Nation’s reservation into trust in accordance with paragraph (2) shall not alter or diminish any criminal or civil jurisdiction of the consenting Nation.5.No effectNothing in this Act—(1)waives the sovereign immunity of a Nation;(2)expands, limits, modifies, or otherwise affects the authority or right that a Nation possesses under, or which is protected by, a treaty with the United States or other Federal law;(3)deprives a Nation of any right, privilege, or immunity afforded under Federal treaty, agreement, statute, or other law with respect to hunting, fishing, or water; or(4)invalidates, supersedes, or restricts any intergovernmental agreement or compact between a Nation and the State, or any of its subdivisions, entered into before the date of the enactment of this Act.6.Intergovernmental criminal jurisdiction compacts(a)In generalA Nation may negotiate and enter into one or more intergovernmental compacts with the State regarding criminal jurisdiction on the Indian country (other than on Indian land) of that Nation, in accord with this Act.(b)Authorization(1)In generalUpon entering into a compact that satisfies the requirements of subsection (c) and subject to the limitations set forth in subsection (d) and the terms of such compact, the State may exercise its criminal jurisdiction in accord with its laws over offenses committed by or against Indians within the reservation of the Nation (other than on Indian land) to the same extent as the courts of the State have jurisdiction over and its laws apply to offenses committed elsewhere within the State on lands that are not Indian country, notwithstanding sections 1152 and 1153 of title 18, United States Code, and other Federal laws providing for United States criminal jurisdiction exclusive of State jurisdiction on lands that are Indian country.(2)Existing jurisdictionThe jurisdiction of the State described in paragraph (1) shall be concurrent with any criminal jurisdiction of the United States and the Nation on lands that are Indian country.(c)RequirementsAn intergovernmental criminal jurisdiction compact entered into under this section shall—(1)define any geographic limits within the reservation of the compacting Nation on which the State may exercise criminal jurisdiction;(2)define the categories of criminal offenders or offenses within the reservation of the compacting Nation over which the State may exercise jurisdiction;(3)provide for means to amend the compact;(4)provide for means for either party to revoke the compact upon not less than one year of written notice to the other party, specifying the date on which such revocation shall take effect and stating that revocation shall not affect any action, pending proceeding, conviction, adjudication, or final determination over which a court has already assumed jurisdiction; and(5)provide that it shall take legal effect upon entry in accordance with the respective laws of the State and the Nation.(d)LimitationsNothing in this Act or any agreement entered under this Act shall—(1)limit or otherwise diminish the jurisdiction of the United States or of a Nation;(2)limit or otherwise affect the allocation of criminal jurisdiction respecting Indian land;(3)alter or otherwise affect jurisdiction over any person for any offense committed before a compact takes effect;(4)limit or otherwise diminish criminal jurisdiction of the State over offenses committed by a person anywhere on the Indian country of a Nation before the date of a compact taking effect;(5)limit or otherwise diminish applicability of the criminal laws of the State anywhere on the Indian country of a Nation before the date of a compact taking effect; or(6)confer upon the State any authority to impose any tax, fee, charge, or other assessment upon a Nation, nor may the State refuse to enter into a compact based on the lack of authority in the State, including its political subdivisions, to impose any such tax, fee, charge, or other assessment.7.Federal engagement(a)United States Attorney GeneralAt the request of a Nation, the Attorney General shall consult with and provide technical assistance to the Nation for purposes of developing or implementing any compact authorized under this Act.(b)Bureau of PrisonsIn the case of an offender sentenced by a Nation to a term of imprisonment of more than 6 months, the Nation may require the offender to serve his or her sentence in the nearest appropriate Federal facility. The Bureau of Prisons shall accept and implement the term of imprisonment in accordance with such sentence, and the term of imprisonment shall be subject to the conditions described in section 5003 of title 18, United States Code, regarding the custody of State offenders, except that any offender sentenced by a Nation shall be imprisoned at the expense of the United States.(c)Duties of the Secretary(1)Publication of compactUpon a Nation and the State entering a compact under section 6, the Nation may provide a copy of the compact to the Secretary, who shall then cause notice of the compact to be published in the Federal Register not later than 30 days after receiving such copy.(2)ReportThe Secretary shall—(A)in consultation with each Nation—(i)complete a report on the development and implementation of compacts under this Act; and(ii)make recommendations for further action to support and enhance the criminal justice system of each Nation, including additional Federal expenditures appropriate to such actions; and(B)not later than 2 years after the date of the enactment of this Act, submit the report prepared under subparagraph (A) to the Committee on Natural Resources of the House of Representatives and the Committee on Indian Affairs of the Senate.